DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 1/26/2022 have been fully considered, but are not persuasive.
Applicant argues that the cited references fail to disclose the claimed:  the pass band has a blocking level greater than OD5 [optical density 5] in the wavelength range between 400 nm and 1100 nm, which is newly-recited in the present independent Claim 1 (Remarks of 1/26/2022, pages 6-7).  Specifically, Applicant argues that primary reference Sprague fails to teach or suggest the claimed blocking level, and that secondary reference Zhang does not necessarily teach the claimed blocking level, even though the graphs of FIGS. 6-8 of Zhang appear to show values of zero within the claimed wavelength range (Remarks of 1/26/2022, pages 6-7).
However, it has been held that where an patent applicant claims a composition in terms of a function, property, or characteristic and the composition of the prior art is the same as that of the claim, but the function/property/characteristic is not explicitly disclosed by the reference, a rejection is proper under both 35 U.S.C. § 102 and 103.  See MPEP § 2112, Section III, citing In re Best, 562 F.2d 1252, 1255 n.4; 195 USPQ 430, 433 n.4 (CCPA 1977).  Furthermore, the Office can require an applicant to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product.  See MPEP § 2112, Section V, citing In re Best at 1255.
In the present case, the claim limitation at issue is a function, property, or characteristic of the claimed product; specifically, a claimed high blocking level, i.e., the claim is regarding a function of blocking light to a high degree.  In the Non-Final Office Action of 8/30/2021, the close to zero, but not close enough to zero to be 0.001%, a value which corresponds to OD5 blocking (Remarks of 1/26/2022, pages 6-7).
However, a reference such as Zhang, which appears to teach the proposed limitations on its face (FIGS. 6-8 of Zhang), is properly relied upon by the Examiner to reject the claim limitation, thereby shifting the burden to Applicant to explain the supposed deficiencies of Zhang.  Furthermore, because such claim limitation is a function or characteristic of a structure, the Examiner is further justified in presuming such function/characteristic is taught by the prior art because the references Sprague and Zhang disclose all of the claimed physical structure and chemical composition from which the supposed function/characteristic arises.  If Applicant’s invention can be distinguished from the cited prior art in terms of structure or composition, e.g., structure/composition which achieves the supposed OD5 filtering, Applicant is invited to recite such limitations in the claim language of the independent claim.
However, even assuming for the sake of argument that Zhang does not teach a high blocking (OD5) for wavelengths outside of the pass band, Applicant has not addressed the issue of obviousness of the claim limitation based on Sprague, or based upon the combination of Sprague and Zhang.
As explained in the rejection of Claim 1 below, primary reference Sprague discloses a passband center wavelength in the range of 750-1000 nm or 750-1100 nm or 800-1100nm, and a filter having a “high-pass filter cut-off”, i.e., a lower limit to the wavelength range in which light is transmitted through the filter, and that the interference filter is designed for operation in the near infrared wavelengths, e.g., 800nm to 1250nm or 800nm to 1100nm, and in particular, for 
And thus, for purposes of finding obviousness based on discovery of optimum or workable ranges (MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 [CCPA 1955]), the general conditions of the claim are disclosed in the prior art, i.e., an understanding that blocking light below 700nm or 800nm is beneficial for the intended applications of the device.
Also, to put it plainly, the entire purpose of a passband filter is to transmit as much light as possible within a specific wavelength range, while blocking as much light as possible outside of the specific wavelength range.  And thus the disclosure of any passband filter includes an implicit motivation to increase transmission of light in the passband and increase blockage of light outside of the passband (see, e.g., column 1, lines 22-39 of U.S. Pat. No. 10,455,167 to Inoguchi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a large blocking effect, such as OD5, for non-infrared wavelengths (e.g., 400nm to 700nm, or 400nm to 800nm) for the filter of Sprague, in accordance with routine optimization or discovery of workable ranges, because such wavelengths do not correspond to a useful and desirable transmission band of light for the desired uses of the filter of Sprague, as evidenced by paragraphs [0014], [0016], [0018], [0021], [0029], [0030] of Sprague, and thus a maximum blockage of light for such range of wavelengths is desirable and would be selected.
Furthermore, Zhang teaches the desirability of a high signal-to-noise ratio, i.e., high transmittance of desired wavelengths in the narrow transmission band, and high blockage of 
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed blocking level OD5 for the range of 400nm to 700nm or 400nm to 800nm (and other non-passband wavelengths) for the filter of Sprague in order to achieve a high signal-to-noise ratio, as evidenced by paragraph [0010] of Zhang, and because a zero transmission [OD5 or greater] for wavelengths outside the passband is desirable, as indicated by the flat line [zero value] on either side of the passband in the graphs of FIGS. 6-8 of Zhang and paragraphs [0252]-[0254], [0256] of Zhang.
Therefore, Applicant’s arguments are not persuasive, and the claims remain rejected based upon the previously-cited references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-9, 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al., US 2016/0238759, previously-cited, or alternatively, as being unpatentable over Sprague in view of Zhang et al., US 2019/0352222, previously-cited.
Regarding Claim 1, Sprague discloses:  An infrared band pass filter, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first multilayer film (interference filter 100 comprising a substrate 102 and alternating layers of a-Si:H,N 104 and SiO.sub.2 106 and/or Si.sub.3N.sub.4 108; Abstract and paragraph [0029] and FIG. 4 of Sprague), wherein the multilayer film comprises:
a plurality of Si:NH layers, wherein an refraction index of each Si:NH layer is greater than 3.5 in a wavelength range between about 800 nm and 1100 nm 
a plurality of low refraction index layers, stacking with the plurality of Si:NH layers alternatively, wherein a refraction index of each low refraction index layer is less than 3 in the wavelength range between 800 nm and 1100 nm (layers of SiO.sub.2 106 and/or Si.sub.3N.sub.4 108, which alternate with the layers of a-Si:H,N 104, such layers having a refractive index of 1.9 to 2.7 for wavelengths of about 750 nm to 1000 nm or about 800 nm to 1100 nm; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
wherein a difference value between the refraction index of the each Si:NH layer and the low refraction index layer is greater than 0.5 (a difference value between a number of about 3.3 to 3.5 [layers of a-Si:H,N 104] and a number of about 1.9 to 2.7 [layers of SiO.sub.2 106 and/or Si.sub.3N.sub.4 108] is about 0.6 to 1.6, and the numbers 0.6 to 1.6 are larger than 0.5; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
a substrate, wherein the substrate is mounted in the first multilayer film (substrate 102, e.g. glass, silica, or alumina substrate initially loaded onto substrate carousel 14; paragraph [0029] and FIGS. 1, 4 of Sprague);
a second multilayer film, formed on the other surface of the substrate, opposite to the first multilayer film (two layer stacks 110, 112, each comprising the a-Si:H,N 104 layers and SiO.sub.2 106 and/or Si.sub.3N.sub.4 108 layers, may be formed on opposite sides of the substrate 102 using a “flip over” method; paragraph [0029] and FIGS. 1, 4 of Sprague); 
wherein the infrared band pass filter has a pass band partially overlapping with the wavelength range between 800 nm and 1100 nm, and the center wavelength of the pass band is in the wavelength range between 800 nm and 1100 nm (the interference filter may have a passband center wavelength, and thus a passband which at least partially overlaps with, in the range of 750-1000 nm or 750-

Sprague discloses that the performance of the device [narrow band interference filter] requires high transmission, and high transmission corresponds to a low extinction coefficient (see paragraph [0015] of Sprague).  Sprague further discloses that the objective of achieving a low extinction coefficient may be a trade-off with the objective of achieving a small angle shift [of filtration bandwidth] because both are affected by the amounts of hydrogen present, i.e., a low extinction coefficient may be achieved by permitting a larger angle shift (see paragraphs [0003], [0010], [0015] of Sprague).
Nonetheless, Sprague does not appear to explicitly disclose:  an extinction coefficient of each Si:NH layer is less than 0.0002.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague discloses the known correlation between low extinction coefficient of the layers and the desired high transmission of the device comprising such layers (see, e.g., paragraphs [0014]-[0018] of Sprague).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low extinction coefficient of the a-Si:H,N [nitrogen-added amorphous hydrogenated silicon] layers of Sprague, in accordance with routine optimization or discovery of workable ranges, in order to achieve the desired high transmission of the interference filter comprising such layers, as evidenced by paragraphs [0003], [0010], [0014]-[0018] of Sprague.
Furthermore, Zhang is related to Sprague with respect to interference filters using hydrogenated silicon with added nitrogen [nitrogen-containing hydrogenated silicon] as a high refractive index layer.
Zhang teaches:  an extinction coefficient of each Si:NH layer is less than 0.0002 (extinction coefficient for nitrogen-containing hydrogenated silicon films may range from 2.21 x 10-5 [0.0000221] to 9.14 x 10-5 [0.0000914], wherein such range of numbers is smaller than 0.0002 [20 x 10-5]; paragraphs [0242]-[0251] and TABLE 2 and FIGS. 1, 5, 8 of Zhang).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low extinction coefficient for the high-refractive index layers [nitrogen-containing hydrogenated silicon films] of Sprague because such values were known in the art for Si:NH high-refractive index layers of functional interference filters, as evidenced by paragraphs [0242]-[0251] and TABLE 2 of Zhang.
The Examiner further notes Zhang’s explicit mention of a correlation of higher refractive index with lower extinction coefficient, and thus although Zhang’s refractive indices are in a range of about 3.0 to 3.3, increasing the refractive index slightly higher to 3.5 or above would result in an expected decrease of extinction coefficient, i.e., an extinction coefficient staying below 0.0002 [below 20 x 10-5] (see paragraph [0246] and TABLE 2 of Zhang).

Sprague discloses a passband center wavelength in the range of 750-1000 nm or 750-1100 nm or 800-1100nm (see, e.g., Abstract and paragraphs [0007], [0014]-[0018], [0021], [0030] and Claims 8, 9, 17 of Sprague).
Nonetheless, Sprague does not appear to explicitly disclose:  the pass band has a blocking level greater than OD5 [optical density 5] in the wavelength range between 400 nm and 1100 nm.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague discloses a filter having a “high-pass filter cut-off”, i.e., a lower limit to the wavelength range in which light is transmitted through the filter (see, e.g., paragraphs [0029], [0030] and Claim 14 of Sprague).  Sprague further discloses that the interference filter is designed for operation in the near infrared wavelengths, e.g., 800nm to 1250nm or 800nm to 1100nm, and in particular, for applications of infrared gesture controls of human-machine interaction, infrared night vision for automobiles, LIDAR, infrared night vision for security cameras, and proximity CMOS sensors used in mobile phone, wherein the useful wavelength is between 700nm and 1100nm (see, e.g., paragraphs [0014], [0016], [0018], [0021], [0030] of Sprague).
Also, to put it plainly, the entire purpose of a passband filter is to transmit as much light as possible within a specific wavelength range, while blocking as much light as possible outside of the specific wavelength range.  And thus the disclosure of any passband filter includes an implicit motivation to increase transmission of light in the passband and increase blockage of light outside of the passband (see, e.g., column 1, lines 22-39 of U.S. Pat. No. 10,455,167 to Inoguchi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a large blocking effect, such as OD5, for non-infrared wavelengths (e.g., 400nm to 700nm, or 400nm to 800nm) for the filter of Sprague, in accordance with routine optimization or discovery of workable ranges, because such wavelengths do not correspond to a useful and desirable transmission band of light for the desired uses of the filter of Sprague, as evidenced by paragraphs [0014], [0016], [0018], [0021], [0029], [0030] of Sprague, and thus a maximum blockage of light for such range of wavelengths is desirable and would be selected.
Furthermore, Zhang is related to Sprague with respect to interference filters using hydrogenated silicon with added nitrogen [nitrogen-containing hydrogenated silicon] as a high refractive index layer.
Zhang teaches:  the pass band has a blocking level greater than OD5 [optical density 5] in the wavelength range between 400 nm and 1100 nm (zero transmittance is shown for wavelength ranges of 800-880 nm, 1000-1100 nm, 700-780 nm, 940-1000 nm, 850-890 nm, 1010-1050 nm, i.e., wavelengths which are outside of the narrow [approximately 70nm wide] passband; FIGS. 6-8 of Zhang).  Zhang further teaches the desirability of a high signal-to-noise ratio, i.e., high transmittance of desired wavelengths in the narrow transmission band, and high blockage of wavelengths outside of this band, i.e., blockage of visible light, blockage of mid-to-long infrared, and even blockage of near-infrared which is not within the narrow transmission band (see paragraphs [0010], [0252]-[0254], [0256] and FIGS. 6-8 of Zhang).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed blocking level OD5 for the range of 400nm to 700nm or 400nm to 800nm (and other non-passband wavelengths) for the filter of Sprague in order to achieve a high signal-to-noise ratio, as evidenced by paragraph [0010] of Zhang, and because a zero transmission [OD5 or greater] for wavelengths outside the passband is desirable, as indicated by the flat line [zero value] on either side of the passband in the graphs of FIGS. 6-8 of Zhang and paragraphs [0252]-[0254], [0256] of Zhang.

Regarding Claim 4, Sprague or Sprague-Zhang discloses:  wherein the second multilayer film comprises:  a plurality of Si:NH layers, wherein a refraction index of each Si:NH layer is greater than 3.5 in the wavelength range between about 800 nm and 1100 nm, and an extinction coefficient of the each Si:NH layer is less than 0.0002; and a plurality of low refraction index layers, stacking with the plurality of Si:NH layers alternatively, wherein the refraction index of each low refraction index layer is less than 3 in the wavelength range between 800 nm and 1100 nm; wherein a difference value between the refraction index of the each Si:NH layer and the low refraction index layer is greater than 0.5 (the disclosures of Sprague regarding the layers of either stack 110, 112 appear to be applicable to the other of stack 110, 112, thus satisfying the claimed requirements [see rejection of Claim 1 above for specific citations to Sprague]; however, in any event, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP § 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], and in the present case, the limitations of Claim 4 are merely a duplication of the layer stack recited in Claim 1, wherein duplicating such stack would have the same predictable effect of further filtering light which is incident upon the interference filter).

Regarding Claim 7, Sprague or Sprague-Zhang discloses:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 12 nm (Sprauge discloses the desirability of small shift of center wavelength due to changes in incident angle [see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague], and Zhang explicitly teaches a center wavelength offset [shift] of less than 14 nm, or less than 11 nm, or less than 12 nm corresponding to a change of angle from zero degrees to 30 degrees [see paragraphs [0256], [0261], [0262] and FIGS. 6-8 of Zhang]).

Regarding Claim 8, Sprague or Sprague-Zhang discloses:  wherein the sum of the number of layers of the Si:NH layer and the number of layers of the low refraction index layer is less than 39 layers (less than 39 layers are shown in FIG. 4 of Sprague, but see also Claim 1 of Sprague which discloses four layers by virtue of its disclosure of:  “a layers stack comprising plurality of layers of at least:  layers [i.e., 2 or more layers] of amorphous hydrogenated silicon with added nitrogen (a-Si:H,N) and layers [i.e., 2 or more layers] of one or 

Regarding Claim 9, Sprague-Zhang discloses:  wherein a total thickness of the plurality of Si:NH layers and the plurality of low refraction index layers is less than 4.5 um (a thickness of the filter stack is about 1 to 10 micrometers, e.g., 3 micrometers; paragraphs [0047], [0153], [0154], [0251] of Zhang).

Regarding Claim 11, Sprague or Sprague-Zhang discloses:  wherein the material of the low refraction index layer is selected from the group consisting of SiO.sub.2, Al.sub.2O.sub.3, TiO.sub.2, Nb.sub.2O.sub.5, Ta.sub.2O.sub.5, SiOH and SiNOH (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106 and/or Si.sub.3N.sub.4 108; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague).

Regarding Claim 12, Sprague or Sprague-Zhang discloses:  wherein the material of the low refraction index layer is SiO.sub.2, the refraction index of the low refraction index layer is between 1.4 and 1.5 in a wavelength range between 800 nm and 1100 nm (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106 and/or Si.sub.3N.sub.4 108, wherein silicon dioxide [SiO.sub.2] having n.about.1.4-1.5; paragraphs [0020], [0029] and FIG. 4 of Sprague).

Regarding Claim 13, Sprague or Sprague-Zhang discloses:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 11.8 nm (Sprauge discloses the desirability of small shift of center wavelength due to changes in incident angle [see, e.g., paragraphs [0003], [0016], 

Regarding Claim 17, Sprague or Sprague-Zhang discloses:  wherein the extinction coefficient of the Si:NH layer is less than 0.00012 in the wavelength range between 800 nm and 1100 nm (as discussed above in the rejection of Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a low extinction coefficient of the a-Si:H,N [nitrogen-added amorphous hydrogenated silicon] layers of Sprague, in accordance with routine optimization or discovery of workable ranges, in order to achieve the desired high transmission of the interference filter comprising such layers, as evidenced by paragraphs [0003], [0010], [0014]-[0018] of Sprague; and furthermore, an extinction coefficient for nitrogen-containing hydrogenated silicon films may range from 2.21 x 10-5 [0.0000221] to 9.14 x 10-5 [0.0000914], wherein such range of numbers is smaller than 0.00012 [12 x 10-5], as evidenced by paragraphs [0242]-[0251] and TABLE 2 and FIGS. 1, 5, 8 of Zhang; and furthermore, Zhang’s explicit mention of a correlation of higher refractive index with lower extinction coefficient demonstrates that although Zhang’s refractive indices are in a range of about 3.0 to 3.3, increasing the refractive index slightly higher to 3.5 or above would result in an expected decrease of extinction coefficient, i.e., an extinction coefficient staying below 0.00012 [below 12 x 10-5] (see paragraph [0246] and TABLE 2 of Zhang).

Regarding Claim 18, Sprague or Sprague-Zhang discloses:  wherein a transmissivity of the pass band is greater than 90% in the wavelength between 800 nm and 1100 nm (Sprauge discloses the desirability of high transmissivity [see, e.g., Abstract and paragraphs [0014]-[0017] and FIGS. 2, 3 of Sprague], and Zhang explicitly teaches a transmittance of more than 94% [see paragraphs [0256], [0261], [0262] and FIGS. 6-8 of Zhang]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sprague or Sprague-Zhang in view of Ockenfuss et al., US 2017/0357033, previously-cited.
Regarding Claim 10, Sprague or Sprague-Zhang does not appear to explicitly disclose:  wherein the hardness of the infrared band pass filter is greater than Mohs hardness 7.
Ockenfuss is related to Sprague and Zhang with respect to devices involving optical interference.
Ockenfuss teaches:  wherein the hardness of the infrared band pass filter is greater than Mohs hardness 7 (in a display device having optical interference, a protective coating is added having a hardness of at least about 8 on the Mohs scale, e.g., 9 or 9.5; Abstract and paragraphs [0002], [0003], [0004], [0036], [0037] of Ockenfuss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the Mohs hardness of Ockenfuss for the device of Sprague or Sprague-Zhang because such degree of hardness provides a protective effect and durability to the device, as taught in paragraphs [0004], [0036], [0037] of Ockenfuss.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague or Sprague-Zhang in view of Wach, US 7,901,870, previously-cited.
Regarding Claim 14, Sprague or Sprague-Zhang discloses:  wherein the material of the low refraction index layer is SiNOH; the refraction index of the low refraction index layer is between 1.5 and 2 in a wavelength range between 800 nm and 1100 nm.
Wach is related to Sprague and Zhang with respect to optical wavelength filtering.
Wach teaches:  wherein the material of the low refraction index layer is SiNOH; the refraction index of the low refraction index layer is between 1.5 and 2 in a wavelength range between 800 nm and 1100 nm (in a silicon oxynitride optical thin film 320 of an “Photo-Induced Refractive Index Change in Hydrogenated Amorphous Silicon Oxynitride,” by H. Kato, M. Fujimaki, T. Noma, and Y. Ohki, in the Journal of Applied Physics, vol. 91, No. 10, pp. 6350-6353, May 15, 2002 found on page 9, second column of Wach).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the SiNOH of Wach for the low refraction index layer of Sprague or Sprague-Zhang because such type of layer is suitable for use as a low refractive index layer in an interference filter, especially for its ability to “fine tune” its refractive index based on hydrogren and/or oxygen, as taught in column 15, lines 14-58 and column 24, lines 27-47 and column 26, lines 13-28 of Wach.

Regarding Claim 15, Sprague-Wach or Sprague-Zhang-Wach discloses:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 11.1 nm (Sprauge discloses the desirability of small shift of center wavelength due to changes in incident angle [see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague], and Zhang explicitly teaches a center wavelength offset [shift] of less than 14 nm, or less than 11 nm, or less than 12 nm corresponding to a change of angle from zero degrees to 30 degrees [see paragraphs [0256], [0261], [0262] and FIGS. 6-8 of Zhang]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sprague-Wach or Sprague-Zhang-Wach in view of Ockenfuss et al., US 2017/0357033, previously-cited.
Regarding Claim 16, Sprague-Wach or Sprague-Zhang-Wach does not appear to explicitly disclose:  wherein the hardness of the infrared band pass filter is greater than Mohs hardness 9.
Ockenfuss is related to Sprague and Zhang and Wach with respect to devices involving optical interference.
Ockenfuss teaches:  wherein the hardness of the infrared band pass filter is greater than Mohs hardness 9 (in a display device having optical interference, a protective coating is added having a hardness of at least about 8 on the Mohs scale, e.g., 9 or 9.5; Abstract and paragraphs [0002], [0003], [0004], [0036], [0037] of Ockenfuss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the Mohs hardness of Ockenfuss for the device of Sprague or Sprague-Zhang because such degree of hardness provides a protective effect and durability to the device, as taught in paragraphs [0004], [0036], [0037] of Ockenfuss.

Examiner Note – Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872